Case 3:18-cv-00106-GEC Document 1-2 Filed 11/01/18 Page 1 of 6 Pageid#: 19




                         Exhibit 2
    Case 3:18-cv-00106-GEC Document 1-2 Filed 11/01/18 Page 2 of 6 Pageid#: 20




                                      June 22, 2018

FOIA Officer
United States Forest Service, Southern Region
1720 Peachtree Rd. NW, Suite 811N
Atlanta, GA 30309
Via email: R8_FOIA@fs.fed.us


        Re: Freedom of Information Act records request regarding Mountain
Valley Pipeline noncompliance


        Dear FOIA Officer,


     This is a request for records in the custody of the United States Forest Service
(“Forest Service”) submitted by the Southern Environmental Law Center (“SELC”).
SELC is a non-profit, public-interest organization which advocates for, and
represents other organizations that also advocate for, among other things, adequate
implementation of and compliance with the National Environmental Policy Act and
other federal environmental statutes by federal agencies.

     A. Request for Records

        Please provide 1 all records within the possession of the Forest Service which
were created between December 1, 2017 and the date that the agency commences
its search for responsive records that relate to any actual or potential
noncompliance with applicable requirements, including but not limited to erosion


1 To the maximum extent possible, please provide responsive records in an electronic
format. I am happy to facilitate delivery of the documents via an online document sharing
platform such as Sharefile, if helpful.
 Case 3:18-cv-00106-GEC Document 1-2 Filed 11/01/18 Page 3 of 6 Pageid#: 21




and sediment control measures, and any actual or potential violations of water
quality standards by Mountain Valley Pipeline.


      For the purposes of this request, “records” means all written communications,
notes, reports, memoranda, voicemails, electronic mail and attachments thereto,
PowerPoint or other similar presentations, maps, photographs, drawings, data,
tables, spreadsheets, records of phone conversations, observations, impressions,
policies and directives, letters, and any other electronic or analog communications,
whether in draft or final form.


      The request includes records generated wholly within the United States
Forest Service or including other agencies, persons, or entities, including but not
limited to any third party contractor for the Forest Service, the United States Fish
& Wildlife Service, the Federal Energy Regulatory Commission, the United States
Army Corps of Engineers, the United States Department of Agriculture, the
Virginia Secretary of Natural Resources, the Governor of Virginia, the Virginia
Department of Conservation and Recreation, the Virginia Department of
Environmental Quality, the Virginia Department of Game and Inland Fisheries, or
Mountain Valley Pipeline, LLC or any of its owners, contractors, or consultants.


   If records (or any portions thereof) are determined to be exempt for any reason,
please provide any segregable material and indicate how much material has been
withheld and on what grounds. 5 U.S.C. § 552(b); 7 C.F.R. § 1.7. To the extent that
the requested records are maintained in a common electronic format, we request
that they be provided in that format.

   B. Fee Waiver Request

   We also request a fee waiver in connection with this request for records. Fee
waivers are to be granted whenever disclosure would serve the public interest (as
opposed to a commercial interest) and would contribute significantly to public


                                          2
    Case 3:18-cv-00106-GEC Document 1-2 Filed 11/01/18 Page 4 of 6 Pageid#: 22




understanding of government operations or activities. 2 Here, the request would
serve no commercial interest. SELC, a non-profit public interest organization, lacks
any commercial interest in the records, and none of its clients have any such
interest. SELC is dedicated to using the power of the law to protect clean air, clean
water, and special places throughout the six Southeastern states in which we work:
Alabama, Tennessee, Georgia, South Carolina, North Carolina, and Virginia. SELC
does not charge its clients for legal advice or representation; instead, SELC provides
such advice and representation free of charge within the scope of its mission.

      We seek these records in order to inform the public about the impacts of pipeline
construction on public lands. Disclosure of records responsive to this request will
aid the public’s understanding of how construction of the Mountain Valley Pipeline
has affected the Jefferson National Forest and neighboring lands and downstream
waters, as well as its understanding of how the Forest Service is enforcing
environmental requirements while the pipeline is being constructed. SELC has
extensive experience in reviewing, understanding, synthesizing, and communicating
information relating to the National Environmental Policy Act, National Forest
Management Act, and other relevant statutes and regulations in our Southeastern
states, furthering public understanding and dialogue. 3

      Further, this enhanced understanding will accrue to a significant segment of the
public. In addition to making information available on our website to anyone
searching for it, 4 SELC also actively distributes information to the public through



2   5 U.S.C. § 552(a)(4)(A)(iii).
3See http://www.southernenvironment.org/news-and-press/in-the-news for current
examples of media coverage informed by information disseminated by SELC.
4For examples relevant to federal agencies and the Atlantic Coast Pipeline, please visit
SELC’s website at https://www.southernenvironment.org/cases-and-projects/proposed-
natural-gas-pipeline-threatens-scenic-western-virginia;
https://www.southernenvironment.org/news-and-press/press-releases/selc-requests-ferc-
hearing-as-dominion-duke-energy-look-to-build-acp-on-the;
https://www.southernenvironment.org/news-and-press/news-feed/selc-appalachian-
mountain-advocates-ask-court-to-halt-pipeline-construction.

                                             3
    Case 3:18-cv-00106-GEC Document 1-2 Filed 11/01/18 Page 5 of 6 Pageid#: 23




newsletters and other publications. 5 SELC also disseminates information about
issues related to NEPA and national forest management by participating in
meetings and conferences. Further, SELC coordinates with a diverse collection of
partner organizations actively working to participate in the environmental review
of projects undertaken by federal agencies including the U.S. Forest Service. Each
of these partners has its own base of supporters to which it will disseminate the
information disclosed pursuant to this request. SELC’s and its partners’ supporters
are directly affected by decisions made by federal agencies through the NEPA and
NFMA processes. As a result, information about any responsive records will be
shared with a substantial portion of the public, and, specifically, a portion of the
public affected by and involved with participation in NEPA and NFMA processes.

     In reviewing this information and distilling it for the public, SELC’s legal
expertise will enable it to explain to the public the environmental effects of the
Mountain Valley Pipeline on National Forest lands and to assess and explain the
Forest Service’s inspection, compliance monitoring, and enforcement efforts. Since
the Mountain Valley Pipeline project was announced, the project has generated
widespread public interest, including public interest in impacts to public lands. It is
routinely the subject of press stories in Virginia, and thousands of commenters
participated in opportunities for public input with the Forest Service, the Federal
Energy Regulatory Commission, and state agencies.

     If this request for a fee waiver is denied, please notify us promptly and provide
an estimate of the fees associated with the request. If you require any further
information or documentation, please do not hesitate to contact me. Thank you for
your prompt attention to this request.




5To see some recent examples, please visit http://www.southernenvironment.org/news-and-
press/publications.

                                           4
Case 3:18-cv-00106-GEC Document 1-2 Filed 11/01/18 Page 6 of 6 Pageid#: 24




                                        Sincerely,




                                        Jonathan M. Gendzier
                                        Staff Attorney
                                        Southern Environmental Law Center
                                        201 W. Main St., Ste. 14
                                        Charlottesville, VA 22902
                                        (434) 977-4090
                                        jgendzier@selcva.org




                                    5
